PER CURIAM:
The instant appeal arises from a decree in divorce granted by the lower court following its review of reports of a Master who conducted hearings in the matter. No transcript of such proceedings before the Master have been made available to this Court, despite our Court’s attempts to locate and obtain such records. We cannot adequately provide the de novo review required in these circumstances (see Buckwalter v. Buckwalter, 225 Pa.Super. 117, 310 A.2d 287 (1973) without having a transcript of the proceedings before the Master available. This cause is therefore remanded to the lower court in order to have that court locate the pertinent records, if possible. If such records cannot be produced, the lower court is instructed to initiate action to have the matter reheard before the court or a Master.
Remanded with a procedendo.